Citation Nr: 0610227	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to May 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued a 10 percent evaluation for 
degenerative joint disease of the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends his right knee pain has become 
progressively worse, especially since January 2003.  He notes 
pain, weakness, stiffness, swelling, fatigability of the 
muscles, and lack of endurance.  In addition, he complains of 
increased difficulty ascending and descending the stairs; 
entering automobiles; his inability to golf, take walks and 
otherwise stay active; due to the progressive pain.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

According to the evidence of record, the most recent 
comprehensive examination of the veteran's knees was a VA 
examination given in October 2003.  The Board notes that the 
examiner failed to adequately assess all pertinent functional 
impairment of the knees, such as functional impairment on 
repeated use, during flare-ups and due to incoordination, 
weakened movement and excess fatigability.  Moreover, there 
was no mention of pain and how it impacts range of motion, if 
at all.  As such, the examination report is not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all claim for benefits.  In the present 
appeal, because a remand of the case for further development 
is necessary, the RO is provided the opportunity to afford 
the veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his right knee disability since 
December 2003, which he has not 
previously submitted.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of the 
degenerative joint disease in his right 
knee.  All indicated tests and studies, 
including, but not limited to range of 
motion testing and X-ray studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
orthopedic examiner should respond to the 
following:

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain. 
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present lateral instability or 
recurrent subluxation of the right knee. 
The examiner should also determine 
whether if the knee locks and if so the 
frequency of the locking.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

